Title: To Thomas Jefferson from James Madison, 6 May 1780
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. May 6th. 1780

I am sorry I can give you no other account of our public situation than that it continues equally perplexed and alarming as when I lately gave you a sketch of it. Our army has as yet been kept from starving and public measures from a total stagnation by draughts on the States for the unpaid requisitions. The great amount of these you may judge of from the share that has fallen to Virginia. The discharge of debts due from the purchasing departments has absorbed a great proportion of them, and very large demands still remain. As soon as the draughts amount to the whole of the monthly requisitions up to the end of March, they must cease according to the new scheme of finance. We must then depend wholly on the emissions to be made in pursuance of that  scheme which can only be applied as the old emissions are collected and destroyed. Should this not be done as fast as the current expenditures require, or should the new emissions fall into a course of depreciation both of which may but too justly be feared a most melancholy crisis must take place. A punctual compliance on the part of the States with the specific supplies will indeed render much less money necessary than would otherwise be wanted, but experience by no means affords satisfactory encouragement that due and unanimous exertions will be made for that purpose not to mention that our distress is so pressing that it is uncertain whether any exertions of that kind can give relief in time. It occurs besides that as the ability of the people to comply with the pecuniary requisitions is derived from the sale of their commodities, a requisition of the latter must make the former proportionally more difficult and defective. Congress have the satisfaction however to be informed that the legislature of Connecticut have taken the most vigorous steps for supplying their quota both of money and commodities, and that a body of their principal merchants have associated for supporting the credit of the new paper, for which purpose they have in a public address pledged their faith to the Assembly to sell their merchandise on the same terms for it as if they were to be paid in specie. A similar vigor throughout the Union may perhaps produce effects as far exceeding our present hopes as they have heretofore fallen short of our wishes.
It is to be observed that the situation of Congress has undergone a total change from what it originally was. Whilst they exercised the indefinite power of emitting money on the credit of their constituents they had the whole wealth and resources of the Continent within their Command, and could go on with their affairs independently and as they pleased. Since the resolution passed for shutting the press, this power has been entirly given up and they are now as dependent on the States as the King of England is on the parliament. They can neither enlist pay nor feed a single soldier, nor execute any other purpose but as the means are first put into their hands. Unless the legislatures are sufficiently attentive to this change of circumstances and act in conformity to it every thing must necessarily go wrong or rather must come to a total stop. All that Congress can do in future will be to administer public affairs with prudence vigor and œconomy. In order to do which they have sent a Committee to Head Quarters with ample powers in concert with the Commander in chief and the Heads of the departments to reform the various abuses which prevail and to make such arrangements as will best guard against a relapse into them.
The Papers inclosed herewith contain all the news we have here.
With great regard I am Dr Sir Yr Obt Servt,

James Madison Jr

